Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments dated March 9, 2021. 

Claims 1-30 are pending. Claims 1,7,8,10,16,19 and 30 have been amended. Claims 10-30 are withdrawn from further as being drawn to a nonelected invention.


All prior rejections are withdrawn in view of applicant’s amendments to the claims. 

Allowable Subject Matter
Claims 1-9 are allowed. The claims are allowed over the closest prior art of record, Faenza (US 2008/0251581) in view of Tanaka (US 2010/0021740), Lok (WO 2011/116419) and Fromson (US 4,507,349), because Faenza teaches away from the claimed limitation “wherein said first layer reflects infrared radiation into said second layer and second layer absorbs said reflected infrared radiation”. 
This application is in condition for allowance except for the presence of claims 10-30 directed to an invention non-elected with traverse in the reply filed on April 9, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761